DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17MAY2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Ward (42212) on 20MAY2021.
Election/Restrictions
Claims 1,19 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 02JUN2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1,19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02JUN2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
1.	(Currently Amended) An ash management trench system for harvesting byproducts, the system comprising:
a first section comprising at least one flow control structure to capture a predetermined first byproduct; and
a second section comprising a stilling basin, the second section being coupled to the first section, wherein the stilling basin is structured for separation and settling of a predetermined second byproduct;
wherein the at least one flow control structure comprises a mesh screen, having a plurality of apertures of a predetermined dimension so as to prevent the predetermined first byproduct with a dimension greater than the predetermined dimension from passing through the at least one flow control structure;
wherein the first section comprises at least one flocculant discharger configured to release one or more flocculants into the first section at a predetermined application rate of flow and at predetermined time intervals, wherein the at least one flocculant discharger is positioned at least partially below ground and wherein the at least one flocculant discharger comprises a supplemental heating apparatus to impede freezing of the one or more flocculants[[;]], wherein the at least one the flocculant discharger comprises a metered pump, and wherein the at least one flocculant discharger discharges flocculant at multiple locations along the length of the first section; and

7.	(Currently Amended) The system of claim 1 further comprises at least one of a drain[[,]] or a pipe, 
19.	(Currently Amended) An ash management trench system for harvesting byproducts, the system comprising:
a first section comprising at least one flow control structure to capture a predetermined first byproduct, the at least one flow control structure comprising at least one flocculant discharger configured to release one or more flocculants into the first section at a predetermined application rate of flow and at predetermined time intervals, wherein the at least one flocculant discharger is positioned at least partially below ground and wherein the at least one flocculant discharger comprises a supplemental heating apparatus to impede freezing of the one or more flocculants[[;]], wherein the at least one the flocculant discharger comprises a metered pump, and wherein the at least one flocculant discharger discharges flocculant at multiple locations along the length of the first section;
a second section comprising a stilling basin, the second section being coupled to the first section in series, wherein the stilling basin is structured for separation and settling of a predetermined second byproduct;
a casting area, the casting area comprising a collection drain;

wherein the at least one flow control structure comprises a mesh screen, having a plurality of apertures of a predetermined dimension so as to prevent byproducts with a dimension greater than the predetermined dimension from passing through the at least one flow control structure.
20.	(Currently Amended) An ash management trench method for harvesting byproducts, the method comprising:
providing a first section comprising at least one flow control structure to capture a predetermined first byproduct, wherein the at least one flow control structure comprises a mesh screen having a plurality of apertures of a predetermined dimension so as to prevent the predetermined first byproduct with a dimension greater than the predetermined dimension from passing through the at least one flow control structure;
providing a second section comprising a stilling basin, the second section being coupled to the first section, wherein the stilling basin is structured for separation and settling of a predetermined second byproduct; and
transporting the settled predetermined first byproducts received from the first section and the predetermined second byproduct received from the second section to a casting area; and
wherein the first section comprises at least one flocculant discharger configured to release one or more flocculants into the first section at a predetermined application rate of flow and at predetermined time intervals, wherein the at least one flocculant discharger is positioned at least partially below ground and wherein the at least one [[;]], wherein the at least one the flocculant discharger comprises a metered pump, and wherein the at least one flocculant discharger discharges flocculant at multiple locations along the length of the first section.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RIENSCH (US 0623828) discloses an apparatus for purifying refuse water including a sewer including a screen and a settling tank. 
GREIG (US 0622423) discloses an apparatus for purifying effluent waters including multiple settling tanks and a mesh screen.
VON HAGEL (US 4388195) discloses an apparatus for the chemical-mechanical treatment and purification of effluents including a flocculation system releasing flocculant at multiple locations.
DESKINS (US 7494592) discloses a process for combining solids thickening and dewatering in one vessel including a water heater and a flocculant mixing system.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777